Case 18-09243-JJG-11           Doc 379      Filed 05/28/19     EOD 05/28/19 10:10:50          Pg 1 of 3



                            UNITED STATES BANKRUPTCY COURT
                              SOUTHERN DISTRICT OF INDIANA
                                 INDIANAPOLIS DIVISION

IN RE:                                                   )
                                                         )
SCOTTY’S HOLDINGS, LLC,                                  )       CASE NO. 18-09243-JJG-11
                                                         )       (Jointly Administered)
         Debtor(s) 1.                                    )

                        NOTICE OF DEBTOR’S APPLICATION TO EMPLOY
                              WITH OPPORTUNITY TO OBJECT

         PLEASE TAKE NOTICE that on May 28, 2019, A Pots & Pans Production, LLC, a

debtor and debtor-in-possession (“Debtor”) filed A Pots & Pans Production, LLC’s Application to

Employ Broker to Market and Sell Liquor License (the “Application”). As further described in the

Application, primary terms of the employment are as follows:

            i.   The Debtor requests authority to employ the brokerage firm Bradford & Riley, Inc.
                 (the “Broker”) to assist the Debtor in marketing and selling the Debtor’s liquor
                 license, license #RR32-32436 (the “License”);

           ii.   The License was issued to the Debtor as part of the Debtor’s unsuccessful efforts
                 to open a Scotty’s Brewhouse location in Plainfield, Indiana;

          iii.   The Broker shall have the exclusive right to market and sell the License for a
                 twelve-month period commencing on the date the Broker is formally employed;

          iv.    The Broker shall list the License for sale at a purchase price of $65,000.00; and

           v.    The Debtor has agreed to pay the Broker a 10% commission in exchange for the
                 Broker’s services.

       PLEASE TAKE FURTHER NOTICE that your rights may be affected. You should
read these papers carefully and discuss them with your attorney, if you have one in these
bankruptcy cases. If you do not have an attorney, you may wish to consult one.

1
    The Debtors include Scotty’s Holdings, LLC, Case No. 18-09243-JJG-11 (the “Lead Case”); A Pots & Pans
    Production, LLC, Case No. 18-09244-JJG-11; Scotty’s Thr3e Wise Men Brewing Company, LLC, Case
    No. 18-09245-JJG-11; Scotty’s Brewhouse, LLC, Case No. 18-09246-JJG-11; Scotty’s Brewhouse
    Bloomington, LLC, Case No. 18-09248-JJG-11; Scotty’s Brewhouse West Lafayette, LLC, Case No. 18-
    09250-JJG-11; Scotty’s Indianapolis, LLC, Case No. 18-09251-JJG-11; Scotty’s Brewhouse Downtown
    Indianapolis, LLC, Case No. 18-09252-JJG-11; Scotty’s Brewhouse Mishawaka, LLC, Case No. 18-09253-
    JJG-11; Scotty’s Brewhouse Fort Wayne, LLC, Case No. 18-09255-JJG-11; Scotty’s Brewhouse Carmel,
    LLC, Case No. 18-09256-JJG-11; Scotty’s Brewhouse Butler, LLC, Case No. 18-09257-JJG-11; and
    Scotty’s Brewhouse Waco, LLC, Case No. 18-09258-JJG-11.
Case 18-09243-JJG-11            Doc 379       Filed 05/28/19        EOD 05/28/19 10:10:50            Pg 2 of 3




        NOTICE IS HEREBY GIVEN THAT, IF AN OBJECTION IS PROPERLY FILED,

THEN A HEARING ON THE APPLICATION WILL BE HELD AS FOLLOWS:

        Date:                              Wednesday, June 12, 2019

        Time:                              1:30 P.M. (EST)

        Location:                          Birch Bayh Federal Building and United States Courthouse
                                           46 East Ohio Street
                                           Courtroom 311
                                           Indianapolis, IN 46204

        Telephonic Appearance:2            1-877-848-7030, Access Code 8891756

        If you do not want the Court to enter an order approving the Application, or if you want

the Court to consider your views on the Application, then on or before June 5, 2019, you or your

attorney must file with the Court a written objection explaining your position. If you mail your

response or objection to the Court, you must mail it early enough so the Court will receive it on

or before the date stated herein.

        Those not permitted to file electronically must deliver any objection by U.S. Mail, courier,

overnight/express mail, or in person at:

        Clerk, U.S. Bankruptcy Court
        Southern District of Indiana
        Indianapolis Division
        116 U.S. Courthouse
        46 East Ohio Street
        Indianapolis, IN 46204

        PLEASE TAKE FURTHER NOTICE that any responses or objections to the

Application must also be served (A) upon the undersigned counsel for the Debtors, so as to




2 Please note that although telephonic participation is generally allowed, parties appearing by telephone may not
present evidence, examine a witness, or cross-examine a witness.
                                                       2
Case 18-09243-JJG-11          Doc 379   Filed 05/28/19      EOD 05/28/19 10:10:50   Pg 3 of 3



actually be received by or before the date stated herein and (B) as provided in the Case

Management Order entered by the Court.

       A copy of the Application and of the Case Management Order may be obtained, free of

charge, from undersigned counsel or from the case website maintained by Stretto f/k/a JND

Corporate Restructuring at:

        https://cases-cr.stretto.com/scottys-holdings?r

Contact information for Debtors’ counsel is:

       Jeffrey M. Hester
       John Joseph Allman
       Hester Baker Krebs LLC
       One Indiana Square, Suite 1600
       Indianapolis, IN 46204
       jhester@hbkfirm.com
       jallman@hbkfirm.com

Contact information for Debtors’ special counsel is:

       Isaac M. Gabriel
       Christopher Combest
       Quarles & Brady LLP
       135 N. Pennsylvania St., Suite 2400
       Indianapolis, IN 42604
       isaac.gabriel@quarles.com
       christopher.combest@quarles.com


Dated: May 28, 2019                            HESTER BAKER KREBS LLC

                                               /s/ John J. Allman
                                               Jeffrey M. Hester
                                               John J. Allman
                                               Hester Baker Krebs LLC
                                               One Indiana Square, Suite 1600
                                               Indianapolis, Indiana 46204
                                               Tel: (317) 833-3030
                                               Fax: (317) 833-3031
                                               Email: jhester@hbkfirm.com
                                               Email: jallman@hbkfirm.com

                                               Counsel for the Debtors
                                                 3
